                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


ALFONSO LEVERTES JOHNSON,

                      Petitioner,

v.                                                        Case No. 3:17-cv-878-J-34MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                Respondents.
_______________________________

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       Petitioner Alfonso Johnson, an inmate of the Florida penal system, initiated this

case by filing a pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254

(Petition; Doc 1) on July 26, 2017.1 Respondents filed an answer to the Petition.

(Response; Doc. 6). On September 21, 2019, Johnson filed a Notice of Voluntary

Dismissal of his Petition (Notice; Doc. 13), pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). Under Rule 41(a)(1)(A)(i), a plaintiff may voluntarily dismiss an action

without a court order by filing “a notice of dismissal before the opposing part serves either

an answer or a motion for summary judgment.” Here, Respondents have answered

Johnson’s Petition; therefore, Rule 41(a)(1)(A)(i) is inapplicable. Additionally, Johnson’s

Notice is not signed by the opposing parties and, therefore, cannot satisfy the

requirements of Rule 41(a)(1)(A)(ii) either. However, Rule 41(a)(2) permits a court to

dismiss an action at a plaintiff’s request on terms that the court considers proper, provided




       1   See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
no counterclaims have been raised. As such, the Court construes the Notice to be a

motion pursuant to Rule 41(a)(2). Here, Respondents did not raise a counterclaim in their

Response and the Court finds Respondents would not lose any substantial right by

dismissal of this action. See Pontenberg v. Boston Scientific. Corp., 252 F.3d 1253, 1256-

57 (11th Cir. 2001) (noting courts have broad discretion to determine whether to allow a

voluntary dismissal under Rule 41(a)(2) and courts are tasked with determining whether

a defendant would be prejudiced by the dismissal). Therefore, upon review of the Notice

construed as a motion, Petition, and Response, the Court, pursuant to Rule 41(a)(2), finds

dismissal is proper. As such, the motion will be granted and the action dismissed without

prejudice

      Accordingly, it is

      ORDERED:

      1.     Johnson’s motion for voluntary dismissal (Doc. 13) is GRANTED.

      2.     This case is DISMISSED without prejudice.

      3.     The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close the case.

      DONE AND ORDERED at Jacksonville, Florida, this 16th day of October, 2019.




Jax-8
c:
Alfonso Levertes Johnson, #895885
Counsel of Record
                                            2
